Citation Nr: 9923889	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right foot 
disability.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1980.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a right foot 
disability.

This matter was before the Board on two prior occasions and 
was remanded for further development.  In the first remand 
dated in December 1996, the Board requested that the RO 
obtain medical records related to a preservice surgical 
procedure on the right foot and schedule a VA examination.  
In the second remand dated in May 1998, the Board requested 
that the RO schedule a VA examination to specifically address 
whether the veteran's right foot disability existed prior to 
service and to what extent, if any, such disability was 
aggravated by service.

Further, in May 1999, the Board requested a VA expert opinion 
regarding the etiology of the veteran's current right foot 
disability.  The Board is satisfied that the remand 
directives have been accomplished and notes that the 
requested medical opinion is associated with the veteran's 
claims folder.


FINDING OF FACT

Medical evidence of a nexus between current right foot 
disability and service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right foot disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the veteran's service medical records is an 
operation report dated in June 1974 related to hypermobile 
flatfoot with short Achilles tendon and hallux abduct valgus 
of the right foot.  

Also of record is an enlistment examination dated in June 
1979 that reports a fracture of the right ankle in 1975.  A 
medical record dated in June 1979 reveals that the veteran 
had a bunionectomy and osteotomy five years earlier on the 
big toe of his right foot.  An x-ray study showed evidence of 
an osteotomy at the mid tarsal region.  In a clinical record 
dated in December 1979, the veteran complained of pain on the 
top of his right foot at the first digit.  In a medical entry 
dated in March 1980, the veteran was treated for continuing 
problems with his right foot.  Noted is that the military 
boots were irritating the veteran's right foot and toe.  

Further, medical records dated in April 1980 reflect 
complaints of foot problems over a period of nine months, 
swelling, and post-operative arthritic changes.  May 1980 
clinical records reveal the veteran's history of a 
bunionectomy.  An assessment of pes planus was rendered as 
reflected in a May 22, 1980 entry.  During a Medical Board 
Evaluation in June 1980, the attending examiner reported 
diagnoses of right pes planus, congenital, status post 
multiple surgical procedures, symptomatic with training 
activities.  It was concluded that he was unfit for duty by 
reason of physical disability and that this disability 
existed prior to service and was not aggravated by service.  

A report from VA examination conducted in April 1995 reveals 
subjective complaints of pain in the right foot.  Objective 
findings included positive Tinel's sign of the tibial nerve 
to the medial malleolus.  Also noted were scars over the 
medial aspect of the right foot and Achilles tendon.  The 
diagnoses were rule out tarsal tunnel syndrome and status 
post right foot reconstruction (age 11 secondary to?).  An x-
ray study also conducted in April 1995 revealed degenerative 
changes involving the dorsal joints.  There was no evidence 
of recent fracture, dislocation, or abnormality otherwise.  
The impression rendered was degenerative changes of the 
dorsal joint.

During VA examination dated in July 1998, the veteran 
complained of pain on pressure and ambulation of the right 
medio-plantar mid arch, stiffness, and weakness.  The 
diagnosis rendered was status post neurectomy of the right 
saphenous nerve in the area of medial cuneiform, pes planus, 
and mild hallux abduct valgus.  In an attached progress note, 
the examiner recited the veteran's history of right foot 
surgery.  The examiner noted that the veteran denied any foot 
pain prior to entering service.  Also noted is that in 
February 1996, the veteran had an injury at work that 
required subsequent surgery for a fracture.  In 1997 and 
1998, the veteran had a neurectomy on the right foot.  The 
examiner stated that due to the close proximity of the 
location of the pain in the medial right arch and subsequent 
trauma in 1998, it was impossible to determine whether the 
veteran's current pain is related to the problems that the 
veteran was having while in service.  

In an October 1998 VA medical opinion, the examiner stated 
that the veteran did enter service with a preexisting right 
foot disability.  As to the right foot problems in service, 
the examiner noted that such disability was most likely 
congenital related to the veteran's surgery when he was 13 
years old.  The inservice disabilities included pain in the 
right mid foot along with a flat foot.  The examiner rendered 
an opinion that more than likely, these disabilities were 
defects in nature.  Further, the examiner stated that the 
current right foot disability, which mainly consists of pain 
in the right mid foot, possibly is due initially to 
congenital defects, but was compounded by the injury that the 
veteran experienced in his job.  Both the congenital defect 
and the on-the-job injury affected the same part of the 
veteran's foot.

Also of record is a VA medical opinion dated in June 1999.  
The examiner recited the pertinent history including the pre-
service surgery on the right foot and inservice treatment.  
The examiner stated that it would appear from the available 
clinical records that the changes that the veteran has 
experienced in his right foot are changes that would be 
expected to result from the original diagnosis of hypermobile 
flatfoot with short Achilles tendon on the right as well as a 
bunion deformity and subsequent surgical procedures.  The 
natural course of the veteran's right foot problem is the 
development of degenerative changes in the remaining 
intertarsal joints of the foot.  The examiner noted that 
there is no recorded injury to the right foot during service 
and rendered the opinion that the right foot disorder was not 
aggravated by service.  Overall, the examiner stated that 
there was no aggravation in service of the veteran's 
preexisting right foot disability.

Analysis

The veteran in this case asserts entitlement to service 
connection for a right foot disability.  In well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§  1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The veteran has 
the burden of submitting competent evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is cognizable, that is, capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

VA law provides that, for veterans of both wartime and 
peacetime service, if a preexisting disease causes an 
increase in disability during a period of military service, 
it is presumed that the disease was aggravated by the active 
service. See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

In this veteran's case, the Board has determined that the 
veteran has not established a well grounded claim.  Overall, 
the veteran has failed to present evidence to substantiate an 
etiological relationship between any post-service right foot 
disorder and his period of service.  The record is clear that 
the veteran's right foot disability preexisted his period of 
service.  Contained in the veteran's service medical records 
is an operation report related to surgery in 1974 for a 
hypermobile flatfoot with short Achilles tendon and hallux 
abduct valgus of the right foot.  Also, the 1979 enlistment 
examination report discloses a fracture of the right ankle in 
1975, prior to entry into service.  Further, there are 
several clinical entries during service that document 
complaints of pain and swelling in the right foot and the 
veteran's history of prior surgery.  Moreover, reported in 
the June 1980 Medical Board Evaluation are several diagnoses, 
including status post multiple surgeries.  There is no 
evidence of injury to the right foot during service.  Thus, 
the evidence of record substantiates that the veteran's right 
foot disorder existed prior to his entry into service.

Nonetheless, entitlement to service connection based on a 
preexisting disability requires evidence of aggravation 
during the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  It is in this respect that the 
veteran has failed to establish a well grounded claim.  
Essentially, he has not put forth evidence that service 
aggravated his preexisting right foot disability.  Id.

There is no doubt that the veteran has current right foot 
disability.  VA examination records dated in April 1995 
confirm treatment of symptomatology related to a right foot 
disability.  Nonetheless, current disability alone is not 
enough to establish a well grounded claim.  The veteran must 
establish an etiological relationship between current 
disability and his period of service.  See Caluza at 506.  In 
the report from a July 1998 VA examination, the examiner 
rendered an opinion that due to the nature of the veteran's 
pain and symptomatology associated with his right foot, it 
was impossible to conclude that the veteran's current pain 
was related to the pain and problems he experienced while in 
service.  Further, in a VA medical opinion rendered in 
October 1998, the examiner stated that the right foot 
disorder in service was most likely congenital, related to 
the veteran's surgery at 13 years of age.  The examiner also 
reported that the current right foot disability possibly was 
due initially to the congenital defects, but that the trauma 
he experienced during an injury at work after service 
exacerbated the disability.  

However, most significant in this case, is the June 1999 VA 
medical opinion in which the examiner noted that the changes 
in the veteran's right foot would be the sort of changes 
expected from an original diagnosis of hypermobile flatfoot, 
bunion deformity, and related surgery.  The examiner reported 
that overall, the natural course of the veteran's right foot 
problem is the type of degenerative changes in the remaining 
intertarsal joints that he has been experiencing.  The 
examiner noted that there is no recorded injury to the right 
foot during service and rendered the opinion that the right 
foot disorder was not aggravated by service.  Overall, the 
examiner stated that there was no aggravation in service of 
the veteran's preexisting right foot disability.  Thus, in 
light of the above findings, the veteran has failed to 
establish a nexus between his post-service right foot 
disability and his right foot problems in service.  
Essentially, the veteran has not submitted competent evidence 
that his preexisting right foot disorder was aggravated by 
service or that he has a right foot disorder which may 
otherwise be associated with his service.  Therefore, the 
veteran fails to establish a well grounded claim.  See Caluza 
at 506.

The Board is aware of the veteran's allegations that it was 
only during his tour of duty that he began to experience 
problems with his right foot.  The veteran has contended that 
the relentless physical activities required during military 
service are what caused the pain in his right foot that he 
continues to endure today.  Furthermore, the Board 
acknowledges the veteran's statements to the effect that if 
he had complications from his surgery prior to service, such 
problems would have been detected at enlistment.  The Board 
emphasizes that where the particular issue turns on the facts 
of the case, lay testimony will suffice to establish a well 
grounded claim as long as the other elements are satisfied.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, the Board notes that for the sole purpose of 
determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, in those cases, 
such as the one before the Board, where the determinative 
issue involves questions of medical etiology and diagnoses, 
only competent medical evidence will support the veteran's 
claim. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, 
the veteran's assertions alone do not constitute competent 
medical evidence, and as such, do not establish a well 
grounded claim.  Id.  

Despite the fact that the Board reached a decision on the 
veteran's claim of entitlement to service connection for a 
right foot disability on different grounds than those the RO 
considered, that is, whether the veteran's appeal is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has in no way been prejudiced by the 
Board's approach.  Assuming that the veteran's claim was well 
grounded, the RO extended greater consideration to him than 
was warranted under these particular factual circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, since this claim is not well grounded, the VA does 
not have a statutory duty to assist the veteran in the 
development of the case.  38 U.S.C.A. § 5107(a).  However, if 
upon examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. 
§ 5103(a).  In this case, the Board found no such 
information.


ORDER

Entitlement to service connection for a right foot disability 
is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

